WALTER M. ELSWICK, Judge.
On July 28, 1941, state road truck No. 230-42 was parked on left side of road near the city of Huntington, West Virginia. Claimant’s car had pulled in behind the truck and stopped. The driver of the state road truck, without looking, backed into claimant’s car splitting hood and denting grill. The costs of making the repairs as found by investigation of the district engineer and maintenance engineer amounted to the sum of $25.00. The state road commission concurs in the payment of the claim, which has the approval of the attorney general. From the record it appears that the driver of the state road truck was at fault and that the claim should be paid.
We, therefore, make an award to the claimant for the sum of twenty-five dollars ($25.00).